TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00512-CR


Patrick Uzomba, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 2041861, HONORABLE BOB PERKINS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Patrick Uzomba seeks to appeal from a judgment of conviction for possession of
cocaine.  The trial court has certified, and the record confirms, that this is a plea bargain case and 
Uzomba has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id.
rule 25.2(d).


				__________________________________________
				Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   September 23, 2004
Do Not Publish